Judgment unanimously affirmed, with costs. The verdict was not inconsistent. It was intended either to combine damages for husband and wife, or to award damages to the wife alone, without any determination in respect of the husband’s cause of action. This court interprets the verdict to be the former, as the jury could not have meant to find the husband guilty of contributory negligence and defendant free from negligence in the loss of services action, in view of the fact that in his actions for property damages and personal injuries the verdicts of the jury were in his favor. No motion was made by either party to disturb the verdict on the ground it was a combined verdict. The trial court’s direction that judgment be entered in favor of defendant against the husband can have no effect upon this appeal from the judgment which was entered in favor of the wife alone upon the verdict as rendered. The only one who would have the right to complain about it is the husband. The award of $10,000, even if reckoned solely on the basis of the wife’s injuries, was not excessive. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.